Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-6, 9, 11-13, 16 & 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fujii (U.S. Publication 2003/0025794)
As to claims 2, 9 & 16, Fujii discloses an apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to: compute an optical flow (S121 “Second optical flow segments”, Figs. 2-3, 5 & [0043, 0051, 0057-0058, 0063, 0065, 0095, 0097]) based on computing a difference between a pair of frames of a video ([0050] discloses a second optical flow indicative of loci of the one or more moving objects apparently moved in the moving picture sequence in a time interval starting from the third time point to the first time point is detected on the basis of the first picture frame (e.g. frame difference)), wherein a first frame (See First Picture Frame (Current Picture Frame), Fig. 2) in the pair of frames is a first image including a plurality of first pixels and a second frame (See Third Picture Frame, Fig. 2) in the pair of frames is a second image including a plurality of second pixels, the difference between the pair of frames is a difference between a location of ones of the plurality of first pixels that match ones of the plurality of second pixels and a location of ones of the plurality of second pixels that match the ones of the plurality of first pixels (See First and Second Picture Frames, Fig. 2) ([0050] discloses a second optical flow indicative of loci of the one or more moving objects apparently moved in the moving picture sequence in a time interval starting from the third time point to the first time point is detected on the basis of the first picture frame (e.g. frame difference)); normalize the optical flow based on image shifts between the plurality of first pixels in the first image and the plurality of second pixels in the second image to improve accuracy of a model in predicting motion in the video based on the optical flow (S142, Fig. 3 & [0052-0058] discloses eliminating false optical flow (e.g. normalizing)..See [0052] wherein the second optical flow segments may include false optical flow segments inaccurately indicating loci of a moving object apparently moved at a moving @ high speed….See [0054] wherein second optical flow (e.g. difference between 1st & 3rd frames) are subtracted from a first optical flow (e.g. difference between 1st & 2nd)); and provide the optical flow (via 150, Fig. 3 & [0065] wherein integrated optical flow segments are generated) to the model to determine motion in the video based on the optical flow (S320, Fig. 3 & [0066-0067] discloses moving objects are detected on the basis of the integrated optical flow segments)(Examiner submits Fujii’s second embodiment (e.g. Fig. 3 & corresponding disclosure) is the used embodiment for this rejection with all other figures etc… used for clarity and enhanced detail).
As to claims 4, 11 & 18, Fujii discloses everything as disclosed in claims 2, 9 & 16. In addition, Fujii discloses wherein the processor circuitry is to execute the instructions to identify an action in the video based on the optical flow representing a motion between the pair of frames. (S320, Fig. 3 & [0066-0067] discloses moving objects are detected on the basis of the integrated optical flow segments)
As to claims 5, 12 & 19, Fujii discloses everything as disclosed in claims 2, 9 & 16. In addition, Fujii discloses wherein the optical flow is a first optical flow, the pair of frames is a first pair of frames, and the processor circuitry is to execute the instructions to compute a second optical flow based on computing a difference between a second pair of frames of video, wherein a third frame in the second pair of frames is a third image including a plurality of third pixels and a fourth frame in the second pair of frames is a fourth image including a plurality of fourth pixels, the difference between the second pair of frames is a difference between a location of ones of the plurality of third pixels that match ones of the plurality of fourth pixels and a location of ones of the plurality of fourth pixels that match ones of the plurality of third pixels. (See Fig. 3)
As to claims 6, 13 & 20, Fujii discloses everything as disclosed in claims 5, 12 & 19. In addition, Fujii discloses wherein the processor circuitry is to execute the instructions to normalize the second optical flow based on image shifts between the plurality of third pixels in the third image and the plurality of fourth pixels in the fourth image, the-3-Response to the Notice of Non-Compliant Amendment of January 24, 2022Attorney Docket No. AA2653-US-C1 Application No. 17/084,219normalized first optical and the normalized second optical flow to represent a high-dimensional descriptor of both high and low level motion. (S142, Fig. 3 & [0052-0058] discloses eliminating false optical flow (e.g. normalizing)..See [0052] wherein the second optical flow segments may include false optical flow segments inaccurately indicating loci of a moving object apparently moved at a moving @ high speed….See [0054] wherein second optical flow (e.g. difference between 1st & 3rd frames) are subtracted from a first optical flow (e.g. difference between 1st & 2nd));

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Fujii (U.S. Publication 2003/0025794) in view of Gaddy et al. (U.S. Publication 2013/0258202)
As to claims 3, 10 & 17, Fujii discloses everything as disclosed in claims 2, 9 & 16 but is silent to wherein the processor circuitry is to execute the instructions to scale the optical flow by adjusting a magnitude of at least one pixel at a first location in the optical flow based on a mean intensity value of pixels in the optical flow over a time interval corresponding to the first frame and the second frame.
However, Gaddy’s [0063-0064] & S8, Fig. 3a discloses wherein the processor circuitry is to execute the instructions to scale the optical flow by adjusting a magnitude of at least one pixel at a first location in the optical flow based on a mean intensity value of pixels in the optical flow over a time interval corresponding to the first frame and the second frame.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Fujii’s disclosure to include the above limitations in order to ensure good optical flow between consecutive frames [0064]. 
Claims 7, 14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (U.S. Publication 2003/0025794) in view of Paluri (U.S. Publication 2017/0186176)
As to claims 7, 14 & 21, Fujii discloses everything as disclosed in claims 2, 9 & 16 but is silent to wherein the model is a convolutional neural network.
However, Paluri’s [0012, 0024, 0028-0032] discloses wherein the model is a convolutional neural network.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Fujii’s disclosure to include the above limitations in order to identify detect and track complex motion. 
Claims 8, 15 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (U.S. Publication 2003/0025794) in view of Zhou et al. (U.S. Publication 2008/0122926)
As to claims 8, 15 & 22, Fujii discloses everything as disclosed in claims 2, 9 & 16 but is silent to wherein the model is trained utilizing supervised learning.
However, Zhou’s [0011, 0029] & Fig. 3 discloses wherein the model is trained utilizing supervised learning.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Fujii’s disclosure to include the above limitations in order to determine the optimal combination of results [0029]. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661